EXHIBIT 10.35
 
LINE OF CREDIT GRID PROMISSORY NOTE
 


New York, New York

As of February 11, 2013  $25,000,000.00

 
1) FOR VALUE RECEIVED, on the Maturity Date, Viggle Inc., a Delaware corporation
(“Viggle” or the “Borrower”), at its offices at 902 Broadway, 11th Floor, New
York, New York 10010, promises to pay to the order of Sillerman Investment
Company II LLC (“SIC II” or the “Lender”) at its offices, or at such other place
as the Lender may designate in writing, the aggregate principal sum of Twenty
Five Million Dollars ($25,000,000) or, if less, the unpaid amount of all draws,
plus accrued and unpaid interest due with respect to all outstanding draws, made
by the Lender hereunder.
 
2) Maturity Date.  The “Maturity Date” shall be the earlier to occur of (i)
February 11, 2015 or (ii) upon a Change of Control Transaction, whichever comes
first.
 
3) Interest.  (a)      Borrower will pay interest on the unpaid principal amount
of all draws from time to time outstanding from the date of each draw until each
such draw has been paid in full. Interest shall accrue at the simple interest
rate equal to fourteen percent (14%) per annum, simple, with respect to each
draw. Interest shall be compounded semi-annually.
 
     (b)  Borrower will pay interest, calculated at the rate set forth above,
upon the Maturity Date or such earlier date upon which any draw is repaid. In
addition, Borrower will pay a default rate equal to two percent (2%) per annum
in excess of the rate set forth herein if an Event of Default has occurred and
is continuing. Notwithstanding the foregoing however, in no event shall interest
exceed the maximum legal rate permitted by law. All payments, including
insufficient payments, shall be credited, regardless of their designation by
Borrower, first to outstanding late charges, then to interest and the remainder,
if any, to principal.
 
4) Requests for Loans; Disbursement of Proceeds. Borrower may borrow, and Lender
agrees to fund draws hereunder in amounts of no less than One Million Dollars
($1,000,000), upon notice of a proposed borrowing, and the requested amount
thereof, to the Lender not later than 12:00 Noon (New York time) five (5) days
prior to the date on which the proposed borrowing is requested to be made,
subject to the satisfaction of all conditions precedent to such draw, including
the delivery to the Lender of a funding memorandum substantially in the form
attached hereto as Exhibit A; provided, that the aggregate principal amount of
all draws outstanding at any one time shall not exceed $25,000,000.  Lender
shall not be obligated to fund draws more than once per month. Each notice of
borrowing shall be delivered by hand or facsimile transmission. Each such notice
shall be irrevocable by and binding on Borrower. Unless otherwise directed in
writing by Borrower, the Lender shall promptly disburse the proceeds of such
draw made hereunder by crediting the amount thereof as instructed in the
applicable Disbursement Request.
 
5) Payments and Prepayments; Use of Grid. The Lender is hereby authorized by
Borrower to enter and record on the schedule attached hereto (i) the loan
number, (ii) the date of each draw made under this Grid Note, (iii) the dollar
amount of the draw, (iv) the applicable interest rate, (v) interest due on
Maturity Date, (vi) each payment and prepayment of any draw thereon, and (vii)
date of payment, without any further authorization on the part of Borrower or
any endorser or guarantor of this Grid Note; provided, however, that the Lender
shall promptly deliver to the Borrower a copy of this Grid Note following the
entry of each draw hereunder. The entry of a draw on said schedule shall be
prima facie and presumptive evidence of the entered draw and its conditions,
absent manifest error. The Lender’s failure to make an entry, however, shall not
limit or otherwise affect the obligations of Borrower or any endorser or
guarantor of this Grid Note. Borrower may make prepayments in whole or in part
hereunder at any time, provided accrued, but unpaid interest, is paid through
the prepayment date. If any payment of principal or interest becomes due on a
day on which the Lender is closed, such payment shall be made not later than the
next succeeding Business Day (a “Business Day” shall be considered to be Monday
through Friday from 9am to 5pm local time, excluding weekends and public
holidays) and such extension shall be included in computing interest in
connection with such payment. All payments by Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds.  All net proceeds received by the
Company or any of its wholly owned subsidiaries from any debt or equity offering
by the Company or any of its wholly-owned subsidiaries shall first be applied
toward the payment in full of all outstanding principal and accrued but unpaid
interest outstanding under this Grid Note.
 
6) Use of Proceeds. The proceeds of each draw hereunder shall be used for
general corporate and working capital purposes of Borrower. Borrower will not,
directly or indirectly, use any proceeds of draws hereunder for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation X of
the Board of Governors of the Federal Reserve System or to extend credit to any
person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7) Event of Default.
 
  (a) It is expressly agreed that the whole of the indebtedness evidenced by
this Grid Note shall immediately become due and payable, at the option of the
Lender, on the happening of any default or event constituting an event of
default hereunder (each an “Event of Default”).
 
  (b) An Event of Default shall occur on: (i) the non-payment of any of the
amounts due hereunder within five (5) Business Days after the date such payment
is due and payable; (ii) dissolution or liquidation, as applicable, of the
Borrower; (iii) any petition in bankruptcy being filed by or against the
Borrower or any proceedings in bankruptcy, or under any Acts of Congress
relating to the relief of debtors, being commenced for the relief or
readjustment of any indebtedness of the Borrower either through reorganization,
composition, extension or otherwise; provided, however, that Borrower shall have
a sixty (60) day grace period to obtain the dismissal or discharge of
involuntary proceedings filed against it, it being understood that during such
sixty (60) day grace period, the Lender shall not be obligated to make draws
hereunder and the Lender may seek adequate protection in any bankruptcy
proceeding; (iv) the making by the Borrower of an assignment for the benefit of
creditors, calling a meeting of creditors for the purpose of effecting a
composition or readjustment of its debts, or filing a petition seeking to take
advance of any other law providing for the relief of debtors; (v) any seizure,
vesting or intervention by or under authority of a government, by which the
management of the Borrower, is displaced or its authority in the conduct of its
business is curtailed; (vi) the appointment of any receiver of any material
property of the Borrower; (vii) if any warranty, representation, statement,
report or certificate made now or hereafter by Borrower to Lender pursuant
hereto is untrue or incorrect in any material respect at the time made or
delivered; (viii) the Borrower shall contest, dispute or challenge in any
manner, whether in a judicial proceeding or otherwise, the validity or
enforceability of any material provision set forth herein or any transaction
contemplated in this Grid Note; or (ix) if there shall be a material adverse
change in the business plan or prospects of Borrower in the reasonable opinion
of Lender.
 
8) Representations:  In consideration of the commitment by SIC II to make the
loan evidenced by this Grid Note, the Borrower has issued to SIC II  Five
Million (5,000,000) shares of Borrower’s common stock, $0.001 par value, (the
“Common Shares”) and in connection therewith SIC II and, to the extent
applicable as set forth below when Borrower is named, Borrower make the
following representations:
 
Organization; Authority.  SIC II is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite power and authority to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out its obligations
hereunder.
 
No Public Sale or Distribution.  SIC II is acquiring the 5,000,000 shares of the
Company’s common stock (such 5,000,000 shares are referred to herein as the
“Common Shares”) for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the Securities Act of 1933, as amended (the “1933 Act”); provided,
however, by making the representations herein, SIC II does not agree, or make
any representation or warranty, to hold any of the Common Shares for any minimum
or other specific term and reserves the right to dispose of the Common Shares at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act. SIC II does not have any agreement or
understanding with any person or entity to distribute any of the Common Shares
in violation of applicable securities laws.
 
Accredited Investor Status.  SIC II is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.
 
Reliance on Exemptions. SIC II understands that the Common Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and SIC II’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of SIC II set forth herein in order to determine the
availability of such exemptions and the eligibility of SIC II to acquire the
Common Shares.
 
Information. SIC II and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Common Shares which have been
requested by SIC II.  SIC II and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  SIC II understands that its
acquisition of the Common Shares involves a high degree of risk. SIC II has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Common Shares.
 
No Governmental Review.  SIC II understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Shares or the fairness or
suitability of the acquisition of the Common Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Common Shares.
 
Transfer or Resale. SIC II understands that: (i) the Common Shares have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) SIC II shall have delivered to the
Company an opinion of counsel to SIC II, in form and substance acceptable to the
Company, to the effect that the Common Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; (ii) any sale of the Common Shares made in reliance on Rule
144 promulgated under the 1933 Act (or the successor rule thereto) (“Rule 144”)
may be made only in accordance with the terms of Rule 144, and further, if Rule
144 is not applicable, any resale of the Common Shares under circumstances in
which the seller (or the person or entity through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the Securities and Exchange Commission promulgated thereunder;
and (iii) neither the Company nor any other person or entity is under any
obligation to register any of the Common Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Viggle and SIC II and constitutes the legal,
valid and binding obligations of Viggle and SIC II enforceable against the other
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
No Conflicts. The execution, delivery and performance by Viggle and SIC II of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) result in a violation of the organizational documents of Viggle or SIC
II, (ii) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Viggle or SIC II is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to Viggle or SIC
II, except in the case of clause (ii) above, for such conflicts, defaults or
rights which would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of Viggle or SIC II to perform
its obligations hereunder.
 
Experience. SIC II, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Shares, and has so evaluated the merits and risks of such
investment. SIC II is able to bear the economic risk of an investment in the
Common Shares and, at the present time, is able to afford a complete loss of
such investment.
 
General Solicitation.  SIC II is not acquiring the Common Shares as a result of
any advertisement, article, notice or other communication regarding the Common
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
9) Governing Law. This Grid Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws.
 
10) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
11) Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the enforcement of this Grid
Note or any document, instrument or agreement relating thereto.
 
12) Amendments. No amendment, modification, or waiver of any provision of this
Grid Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
13) Successors and Assigns. This Grid Note shall be binding upon Borrower and
its heirs, legal representatives, successors and assigns and the terms hereof
shall inure to the benefit of the Lender and its successors and assigns,
including subsequent holders hereof.
 
14) Severability. The provisions of this Grid Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Grid Note in any jurisdiction.
 
15) Entire Agreement. This Grid Note sets forth the entire agreement of Borrower
and the Lender with respect to this Grid Note and may be modified only by a
written instrument executed by Borrower and the Lender.
 
16) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Grid Note.
 
17) Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Grid Note (i) any New York
State or Federal court sitting in New York County, New York, shall have
jurisdiction of any such action or proceeding, (ii) service of any summons and
complaint or other process in any such action or proceeding may be made by the
Lender upon Borrower by registered or certified mail directed to Borrower at its
address referenced above, Borrower hereby waiving personal service thereof, and
(iii) within thirty (30) days after such mailing Borrower shall appear or answer
to any summons and complaint or other process, and should Borrower fail to
appear to answer within said thirty day period, it shall be deemed in default
and judgment may be entered by the Lender against Borrower for the amount as
demanded in any summons or complaint or other process so served.
 
 
 

--------------------------------------------------------------------------------

 
 
18) WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS GRID NOTE OR ANY TRANSACTIONS
HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.
 

 
Viggle Inc.
         
 
By:
      Name:  Mitchell J. Nelson      Title: Executive Vice President           

 


Representations in Section 8 are hereby confirmed and the
provisions for the advancement of draws are hereby agreed to:


SILLERMAN INVESTMENT COMPANY II, LLC


By:_____________________________
Name:  Robert FX Sillerman
Title:  Member-Manager




 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE TO LINE OF CREDIT GRID PROMISSORY NOTE
 


Borrower:  Viggle Inc.
 


 
Date:  February [__], 2013
 
Loan Number
Date of draw
Commitment Amount
Amount of draw
Maturity Date
Interest
Rate
Interest Due upon
Maturity Date
Amount Paid
Date Payment
                                                                               
                                                                               
                   



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FUNDING MEMORANDUM


_________ __, 2013


____________________
____________________
____________________


Dear ____________________:


We hereby request that you make available in our account No. _____________ the
amount of $______________, and which shall constitute a draw under the Line of
Credit Grid Note made by Viggle Inc. (“Borrower”) to the order of Sillerman
Investment Company II, LLC  (the “Lender”) dated as of February 11, 2013 (as
amended from time to time, the “Grid Note”).
 
Under the Grid Note, the Lender is authorized to enter and record on the
schedule attached thereto (i) the loan number, (ii) the date of each draw, (iii)
the Commitment Amount, (iv) the dollar amount of the draw, (v) the Maturity Date
of the draw, (vi) the interest rate, (vii) interest due on Maturity Date, (viii)
each payment of any draw and (ix) date of payment, without any further
authorization on the part of Borrower.
 
Borrower represents, warrants and certifies to Lender as follows:
 
(b) there does not exist any known deficiency in any of the documents identified
in this Funding Memorandum, and Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(c) both before and after funding the draw requested hereunder Borrower is not
in default, no Event of Default exists, and no Event of Default shall result
from the making of the draw requested hereunder;
 
(d) all of the representations and warranties of Borrower contained herein shall
be true and correct in all material respects to the same extent as though made
on and as of any making of the draw requested hereunder; and
 
(e) after giving effect to the amount of the requested draw, the aggregate
amount of outstanding draws under the Facility shall not exceed $25,000,000.
 


Very truly yours,


Viggle Inc.




By: ________________________          
Name: ______________________                                                     
Title: _______________________          